Opinion issued September 29, 2015




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                            NO. 01-14-00236-CV
                          ———————————
   RAMESH KAPUR, DBA AIC MANAGEMENT COMPANY, Appellant
                                      V.
                    CASSANDRA PLEASANT, Appellee


            On Appeal from the County Civil Court at Law No. 2
                          Harris County, Texas
                      Trial Court Case No. 1013763


                        MEMORANDUM OPINION

      Appellant, Ramesh Kapur dba AIC Management Company, appeals from a

final judgment, signed December 11, 2013. The clerk’s record was filed on April

1, 2014. On May 2, 2014, the court reporter advised that appellant had not made

arrangements to pay for the reporter’s record. Thereafter, this Court issued a
notice to appellant that if he did not make arrangements to file the reporter’s record

by June 4, 2014, we would order appellant to file his brief and this Court would

consider those issues not requiring a reporter’s record.1 A second notice issued on

November 6, 2014, directing appellant to file the reporter’s record by December 8,

2014, or the court would order appellant’s brief due and would consider those

issues not requiring a reporter’s record. No record was filed.

      On February 8, 2015, this Court issued an order, advising appellant that we

were setting appellant’s brief due thirty days from the date of the order and that we

would consider issues not requiring a reporter’s record. No brief was filed. On

April 15, 2015, this Court issued a notice that the brief was late and that the appeal

would be dismissed for want of prosecution unless, within ten days from the date

of notice, appellant filed his brief with a motion for extension of time, or filed a

motion for extension of time, stating facts reasonably explaining the failure to

timely file his brief and that appellee was not significantly injured by appellant’s

failure to timely file his brief. No brief or motion was filed.

      Because appellant has not filed a brief, despite numerous notices from this

Court that the brief was due, we dismiss the appeal for want of prosecution. TEX.

R. APP. P. 38.8(a)(1). Any pending motions are denied as moot.

1
     This notice was returned to sender (this Court); however a clerk of this Court spoke
      to appellant on the telephone and he assured her that the address on file was
      correct. On November 5, 2014, this Court sent appellant a notice that he could
      receive notices from the Court by email.
                                           2
                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        3